Citation Nr: 1137498	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  10-02 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection a disability manifested by acid reflux.

2.  Entitlement to service connection for a hip disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

On September 22, 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

(The decision below addresses the Veteran's petition to reopen a previously denied claim of service connection for diabetes mellitus.  The claims of service connection for a hip disability and a disability manifested by acid reflux, as well as the issue of whether new and material evidence has been received to reopen a previously denied claim of service connection for a back disability are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  By an April 2003 rating decision, the RO denied a claim of service connection for diabetes mellitus; the Veteran did not appeal.

2.  Evidence received since the RO's April 2003 decision is cumulative and redundant of evidence of record at the time of that decision and does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the diabetes mellitus claim; nor does it raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously denied claim of service connection for diabetes mellitus has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Petition to Reopen Previously Denied Claim

The Veteran originally filed a claim for service connection for diabetes mellitus in January 2003.  In April 2003, the RO denied that claim based on a lack of evidence either directly linking the Veteran's diabetes mellitus to service or showing that he had been exposed to herbicides.  The Veteran did not file a notice of disagreement as to that decision and the April 2003 RO decision therefore became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).  

As a result of the finality of the April 2003 RO decision, a claim of service connection for diabetes mellitus may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id.  

In this case, the relevant evidence of record at the time of the April 2003 RO decision included the Veteran's service treatment records (STRs), a January 1987 hearing transcript, an electronic response to a request for documentation of herbicide exposure from the National Personnel Records Center (NPRC), and the Veteran's statement in support of his claim of service connection for diabetes.  The Veteran's STRs were silent for complaints of or treatment for diabetes mellitus or related symptoms.  The NPRC's response indicated that there were no records of herbicide exposure for the Veteran.  In support of his claim, the Veteran indicated that he had been diagnosed as having diabetes "about a year ago," and asserted his belief that his diabetes mellitus was a result of exposure to Agent Orange.  Specifically, the Veteran stated that in service, he was an aviation support technician responsible for loading helicopters bound for the Republic of Vietnam with Agent Orange and cleaning the helicopters upon return to the United States.  

In denying the claim for service connection in April 2003, the RO acknowledged the Veteran's contention that his diabetes mellitus was related to his exposure to Agent Orange, but found that the Veteran's DD Form 214 did not reveal a job description that would have put him in contact with Agent Orange.  The RO also noted that the NPRC had found no evidence of herbicide exposure.  The RO thus determined that service connection for diabetes mellitus based on presumptive exposure to herbicides was not warranted.  The RO further found that direct service connection was not warranted because there was no evidence of record linking the Veteran's diabetes mellitus to service.  

Since the April 2003 RO decision, the new evidence that has been added to the record includes:  service personnel records, VA treatment records; lay statements from the Veteran's friends and family members, and statements from the Veteran, to include his September 2010 hearing testimony.  

The service personnel records associated with the claims folder contain his enlistment contract, discharge form, administrative remarks, and leave report.  A review of the medical evidence primarily shows treatment related to low-back pain and weight management.  It was noted that the Veteran had been prescribed a new diabetes medication.

In a July 2008 statement, the Veteran indicated that his service involved cleaning helicopters and ships that had been exposed to herbicides.  He stated that he was also exposed to ground support equipment that had been in Vietnam.  In his July 2009 NOD, the Veteran asserted his belief that his diabetes had resulted from his exposure to chemicals, which were on the helicopters he was required to work with.  A similar assertion was made in his VA Form 9 (Appeal to the Board of Veterans' Appeals).  During his September 2010 hearing, the Veteran stated his belief that chemicals he came into contact with in service while cleaning the helicopters may have contributed to his diabetes.  He indicated that he had been studying about this possibility, but stated that no physician had ever attributed his diabetes to the cleaning chemicals used in service.  The Veteran reported working with "J3 and J4" and stated that he was unsure as to whether he had used benzene or toluene.  

Statements submitted by the Veteran's friends indicated that they had known the Veteran prior to his entering the military.  They reported that he had suffered a back injury in service and had worked with helicopters returning from Vietnam.  The Veteran's friends stated that he had been healthy before service and began having a number of health problems after service.  

At the outset, the Board notes if, after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first adjudicated the claim, VA will reconsider the claim notwithstanding the provisions of 38 C.F.R. § 3.156(a).  Such records include: (i) service records that are related to a claimed in-service event, injury or disease; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1)(i)-(iii).

Here, although service personnel records were associated with the claims folder after the April 2003 RO decision, those records are not relevant to the issue on appeal as none of those records show that the Veteran was diagnosed as having diabetes in service, nor do they establish exposure to herbicides or reflect that the Veteran's service duties were something other than those reported on his DD Form 214.  Thus, there is no basis for reconsideration of the April 2003 decision on account of the newly associated service personnel records.  

Upon review of the above evidence, the Board finds that the evidence submitted since the April 2003 RO decision does not constitute new and material evidence.  Although the evidence is new because it was not previously before VA decision makers, it is either cumulative of evidence of record before the RO in April 2003, or does not relate to an unestablished fact necessary to substantiate the Veteran's service connection claim.  The evidence before the RO in April 2003 contained the Veteran's assertion that his diabetes mellitus was related to his exposure to Agent Orange.  Although the Veteran has now indicated his belief that his diabetes may have resulted from the cleaning chemicals used in service, the Board finds this to be redundant of the previously proffered theory of service connection, which was essentially that he was exposed to some type of toxic agent that later caused his diabetes mellitus.  However, as specifically indicated by the Veteran, no doctor had ever informed him that exposure to Agent Orange or any other chemicals in service was the cause of his diabetes.  Further, although the Veteran stated that he had been studying the possibility of a link between chemical exposure and diabetes mellitus, he submitted no evidence is support of his theory of causation, nor did he indicate whether any such link had been affirmatively established by any research.  

A review of the Veteran's 1987 hearing transcript, the other lay statements of record, and the VA treatment records shows that that evidence either relates to another disability or is merely cumulative of the previously submitted evidence because the question before the Board is not whether the Veteran has a current diagnosis of diabetes.  Further, the medical and lay evidence submitted since April 2003 does not pertain to whether the Veteran's diabetes mellitus was incurred in or related to his period of active military service, to include exposure to herbicides.  The new medical records and lay statement are silent as to etiology and none of the evidence shows the onset of diabetes mellitus in service.  

In sum, the new evidence is cumulative and redundant of previously submitted evidence and therefore does not relate to an unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus, and it does not raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has not been submitted.  Thus, the petition to reopen the claim of service connection for diabetes mellitus must be denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

II.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to a petition to reopen a previously disallowed claim, VA must also advise the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This requires VA to look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10.

The Veteran's petition to reopen was received in May 2008.  In July 2008, the RO sent to the Veteran a letter notifying him that his claim of service connection for diabetes mellitus was previously denied in April 2003 because the evidence failed to show that his diabetes was either incurred in or caused by service.  He was informed that he needed to submit new and material evidence and was advised of the definition of such.  He was further advised of VA's duty to assist and of his responsibilities in the adjudication of his claim.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.

The Veteran has not disputed the contents of the VCAA notice letter in this case.  Further, the Board finds that the July 2008 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Kent, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available relevant evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his STRs, VA treatment records, lay statements, and statements from the Veteran.  The Veteran also presented testimony before a member of the Board.  The Veteran has not alleged that there is any additional outstanding evidence pertinent to his claim.  The Board is also unaware of any such evidence.  

The Board notes that the a review of the Veteran's VA treatment records reveals that he is in receipt of disability benefits from the Social Security Administration (SSA).  In this case, neither the Veteran nor his representative has indicated that that the Veteran was awarded SSA disability benefits on account of his diabetes mellitus.  Indeed, as well be discussed in the remand portion of this decision, the Veteran specifically stated that he had been awarded SSA benefits based on his back, hip, and leg disabilities.  Accordingly, the Board finds that a remand to obtain the Veteran's SSA records in connection with his petition to reopen his previously denied claim of service connection for diabetes mellitus is not warranted as there is no indication that those records would be relevant to the Veteran's present claim before the Board.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed.Cir.2010) (stating that "not all medical records or all SSA disability records must be sought--only those that are relevant to the veteran's claim.").  

The Veteran was not afforded a VA examination in connection with his petition to reopen.  The duty to provide a VA medical examination does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As discussed above, new and material evidence has not been submitted and the Veteran's claim of service connection for diabetes mellitus has not been reopened; therefore, an examination is not required.  

ORDER

As new and material evidence to reopen a claim of service connection for diabetes mellitus has not been received, the claim to reopen is denied.


REMAND

VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims also includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A. § 5103A(b)(1) (West 2002) Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  The search for records kept by a Federal agency "shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2) (2011) ("VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).  

In May 2008, the Veteran claimed service connection for acid reflux.  During his September 2010 hearing, the Veteran asserted that he was first treated for acid reflux in 1978 at the John L. McClellan VA medical center (VAMC) in Little Rock, Arkansas.  He further stated that he had been experiencing symptoms prior to that time, indicating that he had first sought treatment at the VAMC in Milwaukee, Wisconsin, in 1973, but was not given a diagnosis.  

Here, the only VA treatment records that have been associated with the claims folder are from the Central Arkansas Healthcare System, which encompasses the John L. McClellan VAMC in Little Rock, dated from March 2008 to August 2008.  As records pertaining to treatment for the specific disability for which the Veteran seek service connection are relevant records that may help in substantiating his claim, a remand is necessary for the agency of original jurisdiction (AOJ) to ensure that all records from the Milwaukee VAMC and the John L. McClellan VAMC in Little Rock are associated with the claims folder and considered in connection with the Veteran's claim of service connection for acid reflux.  See 38 U.S.C.A § 5103A(b)(1); Golz, 590 F.3d at 1320 (defining relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim."); Loving, supra.  

With regard to the Veteran's claim of service connection for a hip disability, the Board notes that in May 2011, after the appeal was certified to the Board, the Veteran submitted additional VA treatment records that he requested be considered in conjunction with his appeal pending before the Board.  It is unclear from the Veteran's submission or representative's accompanying statement whether the Veteran intended to waive consideration of this evidence by the AOJ.  See Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (absent a waiver, the Board may not adjudicate a claim based on evidence which has not been previously considered by the AOJ); 38 C.F.R. §§ 19.37, 20.1304 (2011).  In any event, because, as discussed below, the matter must otherwise be remanded for further development, the AOJ should ensure that it gives due consideration to the additional evidence received, which consideration should be reflected in the issuance of a supplemental statement of the case (SSOC) after the completion of the development ordered below.  

The Board notes that once VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Further, VA regulations provide specifically that for claims filed on or after August 29, 2001, the duty to obtain records applies to claims to reopen.  See 38 C.F.R. § 3.159(c) (2010) ("VA will give the assistance described in paragraphs (c)(1) [ (pertaining to obtaining records not in Federal custody) ], (c)(2) [ (pertaining to obtaining Federal records) ], and (c)(3) [ (pertaining to obtaining records in disability compensation claims) ] to an individual attempting to reopen a finally decided claim."); see also Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed.Cir.2003) ("VA has chosen to assist claimants attempting to reopen in limited circumstances.  Specifically, VA will give the assistance described in § 3.159(c)(1)-(3)."); 66 Fed.Reg. 45,620, 45,629 (noting that VA will give assistance described in § 3.159(c)(1)-(3) in claims to reopen received by VA on or after August 29, 2001).

Here, the Veteran informed the RO in a September 2008 letter that he been granted SSA benefits on account of his back, hip, and leg disabilities.  Accompanying that statement was an SSA letter wherein it was noted that the Veteran met the medical requirements for disability benefits.  Accordingly, because the Veteran is in receipt of SSA disability benefits apparently based, at least in part, on hip and back disabilities, the Board finds that the claim of service connection for a hip disability, as well as the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for a back disability, must be remanded for the AOJ to ensure compliance with VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims.  On remand, the AOJ must request from SSA any records relating to the Veteran's award of SSA disability benefits.  See 38 C.F.R. § 3.159(c)(2).

Furthermore, as to the Veteran's petition to reopen his previously denied claim of service connection for a back disability, the Board notes that the Veteran has indicated in-service treatment related to a back injury.  Specifically, the Veteran maintains that during service, he fell from truck and sustained an injury to his back, for which he received treatment at the Naval Medical Center in San Diego, California (commonly referred to as the Balboa Hospital), Bay General Hospital in Chula Vista, California, and the Imperial Beach Naval Air Station (NAS) in Imperial Beach, California.

The Veteran's STRs contain an emergency treatment record, dated on July 17, 1972, from Bay General Hospital.  A review of that records shows that the Veteran was brought in for treatment after falling from the back of a truck.  The Bay General Hospital record notes that the Veteran was transferred to Balboa Hospital for observation and skull x-rays.  The Veteran's STRs also contain a July 18, 1972, emergency treatment report from an unidentified source showing x-rays of the skull were negative.  Although when viewed in the context of the other evidence of record, it appears that this record is from Balboa Hospital, as the July 18, 1972, treatment record contains no identifying information regarding the place of treatment and the Veteran has alleged that there are outstanding treatment records from Balboa Hospital, the Board finds that on remand, the AOJ should contact the Naval Medical Center in San Diego, California, for any treatment records for the Veteran.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for acid reflux, hip disability, or back disability since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

The Veteran has also indicated that he received treatment at the John L. McClellan VAMC in Little Rock, Arkansas, in 1978, as well as at the Milwaukee, Wisconsin, VAMC, in 1973.  Queries should be made for any records for the Veteran from those facilities.  The AOJ should specifically request treatment records from the Milwaukee VAMC dating back to 1973 and from the Little Rock VAMC dating back to 1978.

2.  The AOJ should request from the Social Security Administration (SSA) all records pertinent to the Veteran's claim for SSA disability benefits and the medical records relied upon concerning that claim, as well as any subsequent periodic examinations.  Follow the procedures outlined in 38 C.F.R. § 3.159(c)(2).

3.  The AOJ must contact the Naval Medical Center in San Diego, California, for any treatment records for the Veteran.  The Naval Medical Center should be asked to respond by indicating:  (1) they have the requested records and are forwarding them; or, (2) they do not have any records for the Veteran and can certify that the records do not exist, were retired to storage, destroyed, or sent to another destination.  If they were retired to storage, they must be recalled.  If they were sent to another destination, the records must be requested from the other location.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


